DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed Remarks have been fully considered but they are not persuasive.
The applicant has made the argument that the Armstrong reference does not teach or suggest a transparent pusher. The examiner respectfully submits that Armstrong does teach a transparent pusher (Fig. 7, Element 220) being used in the feed chute of the food processor ([0153]).
The applicant has made the argument that the Armstrong in view of the Dogul reference does not teach a signal processor which discriminates between a signal which is blocked by food articles and the signal which is blocked by a user’s finger, hand, and/or arm. This discrimination is performed by measuring the period during which the sensor signal is interrupted and comparing that interruption period against a predetermined threshold. When that predetermined threshold is met the processor determines that the power supply to the food processor should be cut off. This time measurement does not determine whether or not the item blocking the signal is an article of food or a human body part as anything blocking the signal for greater than the predetermined threshold would trigger the OFF control signal. Thus, the limitation that the processor discriminates between food articles and human body parts using the light source and sensor is not taught by the application as the processor for the light source and sensor is merely determining whether or not the signal is interrupted for longer than a set time period.
The applicant further argues that the Dogul reference is not checking the time period during which the signal is interrupted but merely checking whether or not a signal is interrupted based on a signal glitch that might occur due to short-term electric transient. The examiner submits that though the .

Claim Objections
Claims 11 & 15 objected to because of the following informalities: 
(Claim 11, Line 2, “notification to be provided”)
(Claim 15, Line 2, “detector is disposed [[on]] at a top of the feed chute”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the limitation of claim 1 that states that the signal processor is capable of discriminating between the signal interruption time period caused by food articles inserted into the feed chute and the signal interruption time period caused by a human body part inserted into the feed chute. The specification states that when an opaque object (a non-transparent object) comes in front of the sensors; the system’s signal processor measures the time period during which the sensor source signal is blocked (Instant Specification, Page 8, Lines 18-25). This signal source interruption period is then compared to a predetermined threshold. Should this predetermined threshold be met, or exceeded, the signal processor issues a shut-off control signal. The specification states that this signal interruption period allows the signal processor to know if the object blocking the sensor is a food article or a human body part based on this predetermined threshold. However, should a human body part be inserted in front of the sensor and removed before the predetermined threshold the signal processor would not issue a shut-off control signal. Similarly, should a food article be placed in front of the sensor for a time period meeting or exceeding the predetermined threshold the signal processor would issue a shut-off control signal as this predetermined threshold has determined this food article to be a human body part. Thus, the specification does not describe how the system is supposed to be discriminating between food articles and human body parts based solely on the signal interruption period and predetermined threshold as claimed.

Claims 10-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the limitation of claim 10 that states that the signal processor is capable of discriminating between the signal interruption time period caused by food articles inserted into the feed chute and the signal interruption time period caused by a human body part inserted into the feed chute. The specification states that when an opaque object (a non-transparent object) comes in front of the sensors; the system’s signal processor measures the time period during which the sensor source signal is blocked (Instant Specification, Page 8, Lines 18-25). This signal source interruption period is then compared to a predetermined threshold. Should this predetermined threshold be met, or exceeded, the signal processor issues a shut-off control signal. The specification states that this signal interruption period allows the signal processor to know if the object blocking the sensor is a food article or a human body part based on this predetermined threshold. However, should a human body part be inserted in front of the sensor and removed before the predetermined threshold the signal processor would not issue a shut-off control signal. Similarly, should a food article be placed in front of the sensor for a time period meeting or exceeding the predetermined threshold the signal processor would issue a shut-off control signal as this predetermined threshold has determined this food article to be a human body part. Thus, the specification does not describe how the system is supposed to be discriminating between food articles and human body parts based solely on the signal interruption period and predetermined threshold as claimed.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the food shredding element" in line 5.  There is insufficient antecedent basis for this limitation in the claim as though a food shredder has been defined in line 2 no food shredding element has been defined.

Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the transmitter" in line 8.  There is insufficient antecedent basis for this limitation in the claim as though an emitter which transmits a signal has been defined in line 6 no transmitter has been defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 & 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 20140021278, hereafter Armstrong) in view of Dogul et al. (US 5218196, hereafter Dogul).

	Regarding Claim 1, Armstrong teaches a feed chute (Fig. 1, Element 18) of a food processor (Fig. 1, Element 14) comprising:
A feed opening (Fig. 7, Element 18) for receiving food articles
The transparent pusher (Fig. 7, Element 220) configured to slide through the feed opening (Fig. 7, Element 18) to push food articles into the food shredding element (Fig. 2, Element 21).

	Though the modified Armstrong teaches that the signal processor receives signals it does not teach that these signals come from a sensor positioned on the feed chute this sensor comprising an emitter which transmit the signal across the feed opening, and a detector configured to receive this signal from the emitter. However, Dogul teaches an at least one signal processor (Fig. 1, Element 21) which is configured to process signals received from at least one emitter (Fig. 1, Element 109) and detector (Fig. 1, Element 110) disposed on the interior surface of the entrance (Fig. 1, Element 107). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the feed chute of the modified Armstrong to have an emitter which sends signals and a detector which receives those signals as this would allow the signal processor of the modified Armstrong to detect a 
	Regarding Claim 2, the modified Armstrong does not teach that the at least one sensor is on the interior surface of the feed opening. However, Dogul teaches an at least one signal processor (Fig. 1, Element 21) which is configured to process signals received from at least one sensor (Fig. 1, Element 4) disposed on the interior surface of the entrance (Fig. 1, Element 107). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the feed chute of the modified Armstrong to have a sensor disposed on the interior surface of the feed chute which outputs signals to the at least one signal processor as this sensor would allow the signal processor to gather signal information from the interior of the feed chute relating to entering materials.

	Regarding Claim 3, though the modified Armstrong teaches a sensor disposed on the interior surface of the feed chute it does not teach that the sensor is at least 100 mm in vertical distance from the food shredding element. However, Armstrong does not expressly disclose the vertical distance from the sensor to the food shredding element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the modified Armstrong to have a sensor a vertical distance of 100 mm from the food processing element since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Armstrong would not operate differently with the claimed vertical distance. Further, applicant places no criticality on the 

	Regarding Claim 4, the modified Armstrong does not teach that the at least one sensor comprises the source and the detector. However, Dogul teaches a sensor (Fig. 1, Element 4) which comprises a signal source (Fig. 1, Element 109) and a detector (Fig. 1, Element 110) positioned across from one another at the entrance (Fig. 1, Element 107) to the protected area in front of the comminuting element (Fig. 1, Element 108). It would have been obvious to one skilled in the art prior to the effective filing date to have the sensor of the modified Armstrong comprise a signal source and detector as the signal source and the detector work together to sense changes in the feed chute thus performing the functions of the sensor. It would have been further obvious to have this light source and detector positioned across from one another at the entrance to the feed opening of the modified Armstrong as this would allow any opaque object inserted into the feed opening to be sensed.

	Regarding Claim 6, the modified Armstrong does not teach that the at least one sensor is a light gate. However, Dogul teaches a sensor (Fig. 1, Element 4) which is a light gate (Col. 18, Line 15) comprised of a light source (Fig. 1, Element 109) and light detector (Fig. 1, Element 110). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the sensor of the modified Armstrong to be a light gate as a light gate is commonly known light source sensor in the art of comminuting used as a non-mechanical safety device.

	Regarding Claim 7, the modified Armstrong does not teach that the predetermined threshold is 1000 milliseconds to detect consumers fiddling their hands/arms into the feed chute. However, Dogul teaches a predetermined threshold on the order of 100 milliseconds (Col. 11, Lines 59-63, stimuli being In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Dogul, as applied to claim 1, and further in view of Cuisineart (“Food Processor Model DLC-10E Instructions and Recipes” (1981), hereafter Cuisineart).

	Regarding Claim 8, though the modified Armstrong teaches a wide feed chute ([0144]) it does not teach that the feed opening is dimensioned such that the average of the maximum and minimum cross-sectional dimensions of the feed opening is higher than 65.5 mm or the maximum cross-sectional dimensions of the feed opening is higher than 76 mm. However, Cuisineart, in the same field of food processors, teaches a food processor having a feed chute having a feed opening with a maximum cross-sectional dimension greater than 4 inches (101.6 mm) (Manual, Page #12, “To shred carrots…”) and a minimum cross section dimension of, approximately, 1.5-2 inches (38.4-50.8 mm). Thus, Cuisinart also teaches an average cross-sectional dimension of the feed opening being 2.75-3 inches (70-76.2 mm). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the wide mouth opening of Armstrong to have an average of the maximum and minimum cross-sectional .

	Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Dogul.

	Regarding Claim 10, Armstrong teaches a food processor (Fig. 1, Element 14) comprising:
A food shredder (Fig. 1, Element 21) configured to shred food articles
A feed chute (Fig. 7, Element 18) defining a feed opening for receiving food articles
The transparent pusher (Fig. 7, Element 220) configured to slide through the feed opening (Fig. 7, Element 18) to push food articles into the food shredder (Fig. 2, Element 21).
	Armstrong does not teach that the feed chute comprises a signal processor or that the signal processor measures a signal interruption period or this signal processor being used to determine if the signal interruption period is within a predetermined threshold to switch off power to the food processor. However, Dogul teaches an entrance (Fig. 1, Element 107) having a signal processor (Fig. 1, Element 21) which is configured to measure a signal interruption period (Col. 11, Lines 59-62) (the time in which the initial resistance signal is replaced/blocked by another resistance signal). This signal processor (Fig. 1, Element 21) then ascertains whether the signal interruption period is within, or greater than, a predetermined time threshold which causes the signal processor (Fig. 1, Element 21) to switch off power (Fig. 1, Element 112) to a comminuting element (Fig. 1, Element 108) as well as notifying (Fig. 1, Element 26) a customer that the power has been switched off. It would have been obvious to one skilled in the art prior to the effective filing date to have modified the food processor feed chute of 
	Though the modified Armstrong teaches that the signal processor receives signals it does not teach that these signals come from a sensor positioned on the feed chute this sensor comprising an emitter which transmit the signal across the feed opening, and a detector configured to receive this signal from the emitter. However, Dogul teaches an at least one signal processor (Fig. 1, Element 21) which is configured to process signals received from at least one emitter (Fig. 1, Element 109) and detector (Fig. 1, Element 110) disposed on the interior surface of the entrance (Fig. 1, Element 107). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the feed chute of the modified Armstrong to have an emitter which sends signals and a detector which receives those signals as this would allow the signal processor of the modified Armstrong to detect a signal interruption period caused by an opaque object crossing in front of the emitter and detector on its way to the comminuting element.

	Regarding Claim 11, the modified Armstrong does not teach that the signal processor control signal causes a notification to be provided to the customer. However, Dogul teaches an entrance (Fig. 1, Element 107) having a signal processor (Fig. 1, Element 21) which is configured to measure a signal interruption period (Col. 11, Lines 59-62) (the time in which the initial resistance signal is replaced/blocked by another resistance signal). This signal processor (Fig. 1, Element 21) notifies (Fig. 1, Element 26) (Col. 22, Lines 63-67) a customer that the power has been switched off and gives an error message explaining why. It would have been obvious to one skilled in the art prior to the effective filing date to have had the control signals issuance cause a notification to be provided to the customer or user 

	Regarding Claim 12, the modified Armstrong does not teach that the at least one signal processor is configured to process signals received from at least one emitter and detector disposed on the interior surface of the feed chute. However, Dogul teaches an at least one signal processor (Fig. 1, Element 21) which is configured to process signals received from at least one emitter (Fig. 1, Element 109) and detector (Fig. 1, Element 110) disposed on the interior surface of the entrance (Fig. 1, Element 107). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the feed chute of the modified Armstrong to have an emitter and detector disposed on the interior surface of the feed chute which outputs signals to the at least one signal processor as this emitter and detector would allow the signal processor to gather signal information from the interior of the feed chute relating to entering materials.

	Regarding Claim 13, though the modified Armstrong teaches an emitter and detector disposed on an interior surface of the feed chute it does not disclose that the detector is disposed directly opposite from the emitter. However, Dogul teaches a plurality of emitters (Fig. 1, Element 109 disposed directly opposite of from a plurality of detectors (Fig. 1, Element 110). It would have been obvious to one skilled in the art prior to the effective filing date to have had emitters and detectors directly opposite of one another as this would allow the signal processor to determine when an opaque object comes in between the emitter and detector.

	Regarding Claim 14, though the modified Armstrong teaches an emitter and detector disposed on an interior surface of the feed chute it does not disclose that the detector is disposed diagonally 
	Regarding Claim 15, the modified Armstrong does not teach that the emitter and the detector are disposed at a top of the feed chute. However, Dogul teaches an at least one signal processor (Fig. 1, Element 21) which is configured to process signals received from at least one emitter (Fig. 1, Element 109) and detector (Fig. 1, Element 110) disposed on the interior surface of the entrance (Fig. 1, Element 107) to the area which the emitter and detector are protecting. It would have been obvious to one skilled in the art prior to the effective filing date to have positioned the emitter and detector of Armstrong at the entrance to the feed chute (and thus the top of the feed chute) as this would ensure that objects entering the area of protection of the emitter and detector would be detected for the longest possible time interval before reaching the food shredding element thus giving the signal processor more time to process whether a shutdown command should be issued.

	Regarding Claim 16, the modified Armstrong does not teach that the predetermined threshold is 1000 milliseconds to detect consumers fiddling their hands/arms into the feed chute. However, Dogul teaches a predetermined threshold on the order of 100 milliseconds (Col. 11, Lines 59-63, stimuli being measured within the light gate within a time window on the order of 100 milliseconds) being used before cutting off power a hazardous comminuting element (Fig. 1, Element 108). The predetermined threshold is disclosed to be a result effective variable in that changing the threshold changes depending In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 17, though the modified Armstrong teaches an emitter and detector it does not teach that the emitter and detector are at least 100 mm in vertical distance from the food shredding element. However, Dogul teaches an at least one signal processor (Fig. 1, Element 21) which is configured to process signals received from at least one emitter (Fig. 1, Element 109) and detector (Fig. 1, Element 110) disposed on the interior surface of the entrance (Fig. 1, Element 107). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the feed chute of the modified Armstrong to have an emitter and detector disposed on the interior surface of the feed chute which outputs signals to the at least one signal processor as this emitter and detector would allow the signal processor to gather signal information from the interior of the feed chute relating to entering materials. Further, though the modified Armstrong does not expressly disclose the vertical distance from the emitter and the detector to the food shredding element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the modified Armstrong to have an emitter and detector a vertical distance of 100 mm from the food processing element since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Dogul, as applied to claim 10, and further in view of Cuisineart.

	Regarding Claim 18, though the modified Armstrong teaches a wide feed chute ([0144]) it does not teach that the feed opening is dimensioned such that the average of the maximum and minimum cross-sectional dimensions of the feed opening is higher than 65.5 mm or the maximum cross-sectional dimensions of the feed opening is higher than 76 mm. However, Cuisineart teaches a food processor having a feed chute having a feed opening with a maximum cross-sectional dimension greater than 4 inches (101.6 mm) (Manual, Page #12, “To shred carrots…”) and a minimum cross section dimension of, approximately, 1.5-2 inches (38.4-50.8 mm). Thus, Cuisinart also teaches an average cross-sectional dimension of the feed opening being 2.75-3 inches (70-76.2 mm). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the wide mouth opening of Armstrong to have an average of the maximum and minimum cross-sectional dimensions of the feed opening be higher than 65.5 mm and the maximum cross-sectional dimensions of the feed opening be higher than 76 mm, as disclosed by Cuisineart, as such dimensions would offer a wide opening capable of processing higher volumes of food materials at once.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725